COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF J. O., A CHILD,              §                No. 08-20-00225-CV

                        Appellant.                §                  Appeal from the

                                                  §                 388th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2015DCM2215)

                                              §
                                            ORDER

       Appellant has filed a motion for a stay of proceedings. The motion is DENIED.

       Further, the Court is requesting the parties clarify whether the order being appealed is

appealable as a final order. Or, if temporary, explain the basis of this Court’s jurisdiction over

the case. The response is due on or before September 10, 2021.

       IT IS SO ORDERED this 31st day of August, 2021.

                                                      PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.